DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 16/762,480 filed on 5/7/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/20, 4/29/21, 8/9/21,12/22/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 1 is objected to because of the following informalities:
lines 3 and 12 state “the device”. It should be written as “the motor driven industrial actuator device”. Appropriate correction is required.
Line 11 “an external power supply” should be written as “the external power supply” since it’s already claimed in the previous lines. Appropriate correction is required.

Claim 1 is objected to because of the following informalities:
a.           line 3 states “a charging current”. It should be written as “the charging current” since it’s already claimed in claim 1. Appropriate correction is required.

Claims 4 and 20 are objected to because of the following informalities:
a.           line 3 states “said device”. It should be written as “an external device” like claim 1 for the limitation to make sense. Appropriate correction is required.

Claim 11 is objected to because of the following informalities:
a.           line 3 states “said device”. It should be written as “said motor-driven industrial actuator device”. Appropriate correction is required.

Claim 13 is objected to because of the following informalities:
a.           line 2 states “an integral control module”. Based on the spec and the drawings it’s the same control module already claimed; thus, should be corrected to “the control module being integral”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the limitation “a predetermined threshold temperature” is not clear. Is it the same as the first predetermined threshold? Or a different one? Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-29 is/are rejected under 35 U.S.C. 102 (a)(1) as being taught by Irish (GB 2545280).

Regarding claim 1, Irish teaches:
 A motor driven industrial actuator device comprising (Fig. 3 Vehicle 200): an enclosure (Body of the vehicle) in which a motor, a control module (controller 103) and a drive (drive 201) is housed, said drive being coupled between a motor (the vehicle has a motor inherently) and an external device being actuated (the wheels of the vehicle interpreted as the external device), the device further comprising an input (Fig. 5 shows an input to receive from charging port 305) for receiving an external power supply (Fig. 5 charging point 300; Page 4 ll. 4-5: a source of charging current, a charging point 300) and a battery pack (rechargeable battery pack 100) housed within said enclosure (100 within 200), the battery pack being electrically connected to selectively drive said motor (it’s inherent that when charged, the battery drives the vehicle) and electrically connectable to said external power supply for charging (Rechargeable battery pack 100 is connected to charging point 300) , the control module being configured to receive data representative of a status of said external power supply, receive data representative of a charge state, a status of said battery pack (Page 4 ll. 8-9: the current sensor 109 monitors the charging current to the rechargeable battery 105 and provides a current signal to the controller 103), or data representative of a charge state and a status of said battery pack (Page 4 ll. 26-29: the controller 103 may send current request in response to making a determination about whether charging of the battery 105 is required based on at least one parameter of the battery , for example based on the voltage of the battery 105), and cause said battery pack to be charged from said external power supply (Page 4 ll. 5-6: the controller 103 is configured to send a request to the charging point 300 for a charging current to supply the battery 105) when an external power supply is determined to be valid and present and said battery pack requires charging (Page 4: ll. 15-22: during charging; thus external power valid and present), the device further comprising at least one temperature sensing device associated with said battery pack (Page 2 ll. 21-22: temperature sensor 107 that provides a temperature signal based on  the temperature of the rechargeable battery), the control module being further configured, during charging of the battery pack to: 
- receive from said at least one temperature sensing device, data representative of a measured temperature associated with said battery pack (Page 2 ll. 24-27: the controller 103 to control the rechargeable battery 105 based on temperature signal provided by the temperature sensor 107; thus, temperature signal interpreted as data representative of measured temperature);
 - compare said measured temperature with a first predetermined threshold temperature (Page 2 ll. 27-29: in response to the temperature signal indicating that the temperature exceeds a first threshold temperature signal value; if exceeding then there’s comparing); and 
- if said measured temperature is greater than said first predetermined threshold temperature (Page 2 ll. 27-29: in response to the temperature signal indicating that the temperature exceeds a first threshold temperature signal value), cause a charging current delivered from said external power (line 23: charging station as power source to charge the rechargeable battery 105; Page 4 ll. 4-5: a source of charging current, a charging point 300) supply to said battery pack to be reduced (Page 2 ll. 28-29: the charging current is tapered down as a function of increasing temperature and Page 2 line 31- page 3 line 6: a threshold temperature for example 42 ⁰C… the controller 103 may further throttle current so that less current is supplied to the battery for example 42 ⁰C) to prolong the life of the battery pack (Page 3 ll. 13-14: without damaging the battery).   

Regarding claim 2, Irish teaches:
A motor-driven industrial actuator device according to claim 1, wherein if said measured temperature is greater than said first predetermined temperature, the control module is configured to cause a charging current delivered from said external power supply to said battery pack to be reduced until said measured temperature is at or below said first predetermined threshold temperature (Page 2 ll. 28-29: the charging current is tapered down as a function of increasing temperature; tapered down means reduced gradually; and Page 2 line 31- page 3 line 6: a threshold temperature for example 42 ⁰C… the controller 103 may further throttle current so that less current is supplied to the battery for example 42 ⁰C).  

Regarding claim 3, Irish teaches:
A motor-driven industrial actuator device according to claim 1, said battery pack comprising a plurality of secondary lithium/nickel metal hydride/nickel cadmium cells arranged and configured for use in explosion-proof environments (Page 22: ll. 6-9: any lithium cells or other cell chemistries may be used).  

Regarding claim 4, Irish teaches:
A motor driven industrial actuator device comprising (Fig. 3 Vehicle 200): an enclosure (Body of the vehicle) in which a motor, a control module (controller 103) and a drive (drive 201) is housed, said drive being coupled between a motor (the vehicle has a motor inherently) and said device being actuated (the wheels of the vehicle interpreted as the external device), the device further comprising an input (Fig. 5 shows an input to receive from charging port 305) for receiving an external power supply (Fig. 5 charging point 300; Page 4 ll. 4-5: a source of charging current, a charging point 300) and a battery pack (rechargeable battery pack 100) housed within said enclosure (100 within 200), the battery pack being electrically connected to selectively drive said motor (the batteries when charged drive the car) and electrically connectable to said external power supply for charging (Rechargeable battery pack 100 is connected to charging point 300) said battery pack comprising a plurality of secondary lithium/nickel metal hydride/nickel cadmium cells arranged and configured for use in Page 22: ll. 6-9: any lithium cells or other cell chemistries may be used).  

Regarding claim 5, Irish teaches:
A motor-driven industrial actuator device according to claim 4, further comprising a balanced charging circuit and a circuit configured to provide over voltage, over current and under voltage protection in respect of said battery cells (abstract: balances the cells if the charging current supplied to the battery exceeds a selected charging current threshold). 
 
Regarding claims 6 and 26, Irish teaches:
A motor-driven industrial actuator device according to claim 1, further comprising at least one heating device (Page 4 LL. 11-12: current restrictor, transistor such as a FET; transistors have a characteristic of heating) associated with said battery pack, and wherein said control module is further configured, during charging of said battery pack, to compare said measured temperature with a second predetermined threshold temperature  (Page 2 line 31- page 3 line 11: any temperature between 10-40 may be a predetermined second threshold, for example 38) and, if said measured temperature is less than said second predetermined threshold temperature (if measured temp is at 37, which is less than 38), cause said at least one heating device to be switched on (transistors such as FET switches on) until said measured temperature is at or above said second predetermined threshold temperature (FET would be switched, thus letting charging current until the temperature is above 38, for example until 41).  

Regarding claim 7, Irish teaches:
charging station may be renewable energy).  

Regarding claim 8, Irish teaches:
A motor-driven industrial actuator device according to claim 1, further comprising ancillary systems (current sensor 109 and voltage sensor 111; ancillary interpreted as secondary system- Page 4 ll.26-33: the controller in response to parameter of battery, for example voltage send current request to charging point, thus voltage sensor working as ancillary system after temperature sensor being the first and main system to control the charging current).  

Regarding claim 9, Irish teaches:
A motor-driven industrial actuator device according to claim 8, wherein said ancillary systems comprise sensors, transducers, and sensors and transducers connected by wired or wireless communication means (sensors connected in general in two ways wirelessly or wired) to a remote location for monitoring process conditions in respect of said device (seat of the driver of the vehicle is a remote location for monitoring the process), and reporting data representative thereof (current sensor 109 and voltage sensor 111; ancillary interpreted as secondary system- Page 4 ll.26-29: the controller in response to parameter of battery, for example voltage send current request to charging point, thus voltage sensor working as ancillary system after temperature sensor being the first and main system to control the charging current.  

Regarding claim 10, Irish teaches:
when the driver of the vehicle plugs in the charging port, outside of the vehicle is a remote location).  

Regarding claim 11, Irish teaches:
A motor-driven industrial actuator device according to claim 8 , wherein said external power supply is configured to run the ancillary systems of said device (Fig. 5 shows the charging point 300 sending power thru the charging port 305 to the BMS 101 which incorporates the secondary sensors, thus external power supply configured to run the ancillary systems of vehicle).  

Regarding claim 12, Irish teaches:
A motor-driven industrial actuator device according to claim 8, wherein said external power supply charges said battery pack and said battery pack is configured to run said ancillary systems and to selectively drive said motor (Fig. 5 shows the charging point 300 sending power thru the charging port 305 to the BMS 101, in the rechargeable battery pack 100, which incorporates the secondary sensors, thus external power supply configured to run the ancillary systems of vehicle.  

Regarding claim 13, Irish teaches:
A motor-driven industrial actuator device according to claim 1, comprising an integral control module (controller 103 is integrated within vehicle 200) configured to:
 - control said selective drive of said motor according to a defined control process (Page 4: controller 103 controls charging current based on sensed parameters; this is a defined control process; Page 3 line 32- page 4 line 3: controller 103 comprises data store comprising stored relationship providing set current values, thus defined control process); and 
seat of the person driving the car is a remote location), data configured to update alter, and update and alter said control process.  

Regarding claim 14, Irish teaches:
A motor-driven actuator device according to claim 1, wherein said control module is configured to communicate a battery pack charge level (Page 4 ll. 26-29: the controller 103 may send current request in response to making a determination about whether charging of the battery 105 is required based on at least one parameter of the battery , for example based on the voltage of the battery 105), battery pack status, battery pack faults, or battery pack charge level, battery pack status (Page 4 ll. 8-9: the current sensor 109 monitors the charging current to the rechargeable battery 105 and provides a current signal to the controller 103), and battery pack faults to a user (driver of the car, such as person), visually remotely (it’s inherent it has a warning on display), via a wired or wireless network (the display is wirelessly of wired connected to the network), or visually remotely and via a wired or wireless network, optionally in the form of a data log.  

Regarding claims 15 and 21, Irish teaches:
A motor-driven industrial actuator device according to claim, wherein said control module is configurable to operate in a plurality of modes (high temperature and low temperature), events (when battery charging fast or slow) and actions of operation (FET ON or FET OFF) in addition to a shutdown mode (Page 3 line 9: no current; thus shutdown mode).  

Regarding claim 16, Irish teaches:
A motor-driven industrial actuator device according to claim 15, wherein said control module may be configured to prevent actuator operation should (a) said control module determine a fault temperature being above threshold is considered as fault), (b) determine that the charge level of the battery pack is below that able to allow a shutdown event (Page 3 line 9), or (c) a combination of (a) and (b).  

Regarding claims 17 and 22, Irish teaches:
A motor-driven industrial actuator device according to claim 15, wherein said plurality of modes, events and actions of operation include battery actuation and self-contained modes; mains shutdown, battery shutdown and battery actuation events (abstract: stop the charging current as a function of increasing or decreasing temperature).  

Regarding claims 18 and 23, Irish teaches:
A motor-driven industrial actuator device according to claim 15, wherein, in a shutdown mode, the control module is configured to move said actuator to any other mid position, any other limit of movement (if there is not current, then the actuator will limit movement to zero possibly), or any other mid position and any other limit of movement.  

Regarding claim 19, Irish teaches:
A motor-driven industrial actuator device according to claim 17, wherein in said battery actuation mode, the control module is configured to cause the external power supply to operate ancillary systems of said actuator device, including causing said battery pack to be charged by said external power supply until it 7 receives a move command (vehicle drive provides the move command) and, in response to a said move command, causes said battery pack to cause said actuator to be moved under power from the battery pack (the vehicle moves when the batteries are charged), in the form of a battery actuation event, and said battery pack to be discharged.  

Regarding claim 20, Irish teaches:
A battery management module (Page 1 ll. 16-17: battery management system BMS 101) for a motor-driven device (Fig. 3 Vehicle 200) comprising an enclosure (body of the vehicle) in which a motor (inherently the vehicle has a motor) and a drive (drive 201) is housed, said drive being coupled between a motor and said device (the wheels of the vehicle interpreted as the external device) being actuated, the device further comprising an input (Fig. 5 shows an input to receive from charging port 305) for receiving an external power supply (Fig. 5 charging point 300; Page 4 ll. 4-5: a source of charging current, a charging point 300) and a battery pack (rechargeable battery pack 100) housed within said enclosure (100 within 200), said battery pack being electrically connected to selectively drive said motor (it’s inherent that when charged the battery drives the motor) and electrically connectable to said external power supply for charging (Rechargeable battery pack 100 is connected to charging point 300), the battery management module being configured to receive data representative of a status of said external power supply, receive data representative of a charge state, status of said battery pack (Page 4 ll. 8-9: the current sensor 109 monitors the charging current to the rechargeable battery 105 and provides a current signal to the controller 103 in the BMS 101), or a charge state and status of said battery pack, and cause said battery pack to be charged from said external power supply when an external power supply is determined to be valid, present and said battery pack requires charging (Page 4: ll. 15-22: during charging; thus external power valid and present), the device further comprising at least one temperature sensing device associated with said battery pack (Page 2 ll. 21-22: temperature sensor 107 that provides a temperature signal based on  the temperature of the rechargeable battery), the battery management module being further configured, during charging of the battery pack to:
Page 2 ll. 24-27: the controller 103, comprised in the BMS 101, to control the rechargeable battery 105 based on temperature signal provided by the temperature sensor 107; thus, temperature signal interpreted as data representative of measured temperature);
 - compare said measured temperature with a first predetermined threshold temperature (Page 2 ll. 27-29: in response to the temperature signal indicating that the temperature exceeds a first threshold temperature signal value; if exceeding then there’s comparing); and 
- if said measured temperature is greater than said first predetermined threshold temperature (Page 2 ll. 27-29: in response to the temperature signal indicating that the temperature exceeds a first threshold temperature signal value), cause a charging current delivered from said external power (line 23: charging station as power source to charge the rechargeable battery 105; Page 4 ll. 4-5: a source of charging current, a charging point 300) supply to said battery pack to be reduced (Page 2 ll. 28-29: the charging current is tapered down as a function of increasing temperature and Page 2 line 31- page 3 line 6: a threshold temperature for example 42 ⁰C… the controller 103, , comprised in the BMS 10, may further throttle current so that less current is supplied to the battery for example 42 ⁰C) to prolong the life of the battery pack (Page 3 ll. 13-14: without damaging the battery).   

Regarding claim 24, Irish teaches:
A battery management module according to claim 20, wherein during charging of said battery pack, said battery management module is configured to receive data representative of a measured life and cell impedance of said battery pack, compare said data with a predetermined profile of performance, and if said measured cell impedance is greater than said predetermined profile, cause a charge voltage thereto to be reduced (abstract: cells of the battery are balanced based on an indicated level of charge of each cell. Cells may be balanced in response to the value of the charging current or a cell voltage).  

Regarding claim 25, as best understood, Irish teaches:
A battery management module according to claim 20, wherein during discharge (abstract: during discharge) of said battery pack, said battery management module is configured to receive data representative of a measured temperature associated with said battery pack, compare said measured temperature with a predetermined threshold temperature and, if said measured temperature is less than said predetermined threshold temperature, cause a discharge lower voltage limit ((abstract: stop the charging current as a function of increasing or decreasing temperature) to be reduced.  

Regarding claim 27, Irish teaches:
A battery management module according to claim 20, configured to detect and determine the validity of said external power supply and: (iv) if the external power supply is valid and a valid shutdown command has been received, cause an external power supply powered shutdown event to be effected (abstract: stop the charging current as a function of increasing or decreasing temperature); and (v) if (a) the external power supply is not valid or determined to become invalid, (b) a valid shutdown command has been received,(if the charge port is not plugged in there is not external power) (c)  a mains shutdown event is underway, (d) any combination of (a), (b), and (c), switch from the external power supply powered shutdown event to a battery shutdown event causing said battery to be discharged (abstract: discharging).  

Regarding claim 28, Irish teaches:
Page 6 ll.-7) (a) the external power supply is determined to be invalid, (b) a valid shutdown command is received (once the rechargeable battery is charged), or (c) a combination of (a) and (b), such that an external power supply powered shutdown event or a battery shutdown event is effected accordingly (Page 6).  

Regarding claim 29, Irish teaches:
A battery management module according to claim 20, further configured to:
 - check the status of said battery pack for any one or more of: cell status, rate of degradation, service requirements, maintenance requirements, or combinations thereof (abstract and Page 6); 
- generate data representative of said one or more parameters (Page 6 ll. 4-7: certain voltage level as indicated); and
 - report said data on a local display means (display on the vehicle’s screen), to a remote location (seat of the driver) via communication means selected from wired or wireless communication means.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                         3/12/2022
/MUHAMMAD S ISLAM/               Primary Examiner, Art Unit 2846